          Case 1:19-cv-11948-BCM Document 27 Filed 10/06/20 Page 1 of 1




                Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427                                                 10/6/20
                                   ~~~~~
Abdul K. Hassan, Esq.                                                         Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                 Fax: 718-740-2000
Employment and Labor Lawyer                                          Web: www.abdulhassan.com

                                          October 5, 2020

Via ECF

Hon. Barbara C. Moses, USMJ
United States District Court, SDNY
40 Foley Square
New York, NY 10007

                       Re: Harding et al v. NYC Crane Hoist & Rigging, LLC et al
                           Case #: 19-CV-11948 (PGG)(BCM)
                           Motion for Extension of Time

Dear Magistrate-Judge Moses:

       My firm represents plaintiffs in the above-referenced action, and I respectfully write to
request a brief one-week extension of the October 5, 2020 deadline for the plaintiffs to file their
motion for settlement approval. This request is being made because some additional time is
needed for the parties to sign the settlement papers. No prior request for an extension of this
deadline was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,
                                                 Application GRANTED. The parties shall file their motion
Abdul Hassan Law Group, PLLC                     for settlement approval and accompanying papers no later
_/s/ Abdul Hassan____________                    than October 13, 2020. SO ORDERED.
By: Abdul K. Hassan, Esq.
                                                 ___________________________
cc:    Defense Counsel via ECF
                                                 Barbara Moses, U.S.M.J.
                                                 October 6, 2020




                                                 1
